Citation Nr: 0611123	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision.  The veteran testified 
before the Board in March 2003.  The Board remanded the case 
in July 2004.


FINDINGS OF FACT

The veteran's currently diagnosed back disorder (degenerative 
joint disease of the lumbar spine) was first manifested many 
years after active service and is not related to his active 
service or to any incident therein.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in April 2002, July 2004, and June 
2005; a July 2002 rating decision; and a statement of the 
case in November 2002.  The Board also provided the veteran 
with a memorandum at his March 2003 hearing and issued a 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  That post-notice adjudication is 
contained in a January 2006 supplemental statement of the 
case.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  Apr. 5, 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  VA 
has satisfied its duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence (including an examination) and has notified the 
appellant of any evidence that could not be obtained.  The VA 
medical center in Memphis, Tennessee, has indicated that it 
has no records of treatment for the veteran.  All available 
records from a VA facility in Birmingham, Alabama, have also 
been obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
July 2004, the Board remanded the case to enable the veteran 
to identify VA and non-VA treatment and to authorize the 
release of non-VA treatment records.  In several letters, the 
RO requested that the veteran provide the necessary 
information.  To date, the veteran has not replied to these 
requests.  The duty to assist is not a "one-way street."  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, VA has satisfied its duties to notify and assist the 
claimant.

The veteran states that he injured his back while loading 
trucks in 1944 during his active service.  He states that he 
was treated by a doctor at a dispensary in service with a 
heat lamp and that he wore a support belt that was fashioned 
by a German shoemaker throughout the remainder of his 
overseas service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be presumed for certain 
chronic diseases, including arthritis, that are manifested to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
This determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

There is no reference to back problems, symptoms, or 
diagnoses in any of the veteran's service medical records.  
Nor is there any mention of the veteran's use of any back 
support, as he testified.

Moreover, there is no record of any complaint of or treatment 
for any back disorder for many years after service.  Indeed, 
on a September 1951 reserve service examination, the 
veteran's spine was clinically normal.  On an accompanying 
medical history report, the veteran denied any back injury or 
back problems.  

The first mention of any back symptoms was in non-VA 
treatment in December 2001, that is, over 50 years after 
service.  The diagnosis at that time was backache.

None of the available competent VA or non-VA records 
attributes any current back problems to the veteran's 
service.

The Board is mindful of an August 2004 VA examination that 
concluded that degenerative joint disease of the lumbar spine 
was "at least as likely as not related to an inservice back 
injury."  The examiner noted having reviewed the claims 
folder.  The examiner specifically described a history of an 
in-service fall (in 1944); the use of a back brace throughout 
the remainder of the veteran's active service; treatment for 
back problems at a VA facility in Memphis, Tennessee, in 
1962; and constant back pain ever since the in-service 
incident.  However, that history cannot be based on a review 
of the claims folder and relevant medical history, since 
there is no documentation of the specified treatment at those 
particular times.  Indeed, the VA facility in Memphis has 
replied that it does not have records of any treatment for 
the veteran.  Moreover, the service medical records do not 
document any treatment for a 1944 or other in-service back 
injury or the use of a back brace in service.  Thus, it 
appears that the August 2004 VA examination is premised on 
the veteran's recitations.  

A bare conclusion (even from a medical professional) is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345 (1998).  A medical opinion premised 
on an unsubstantiated account is of no probative value and 
does not verify the occurrences described.  Swann v. Brown, 5 
Vet. App. 229 (1993); cf. Howell v. Nicholson, No. 04-0624, 
__ Vet. App. __, 2006 WL 760181 (Vet. App. Mar. 23, 2006).  
The Board is not bound to accept a doctor's opinion based 
exclusively on a claimant's recitations.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  As a result, the August 2004 VA 
examination is not probative as to any relationship between 
the veteran's service and any current back disorder.

Thus, the Board finds that the weight of the credible, 
competent evidence demonstrates that the veteran did not 
develop a back disorder during his service or because of any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for a back disorder is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


